Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 11, 2019. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 and 11 recite the limitation "when vehicle movement is detected…"  There is insufficient antecedent basis for this limitation in the claim. The claim should reference back to “the vehicle” above. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shami et al. US2018/0043895 (“Shami”) in view of Halasy-Wimmer et al. USPN:6,311,808 (“Halasy-Wimmer”).

Regarding claim(s) 1, 11.  Shami discloses a park control system for a vehicle having a torque generating system and a transmission coupled to a driveline (abstract, A soft-park control system to control vehicle movement during parking of a vehicle includes a transmission and one or more brake assemblies. The transmission includes a parking pawl that mechanically engages a notch in a parking gear.), the system comprising: 
a hydraulic brake system configured to apply braking force at each of four wheels of the driveline using a hydraulic brake pressure generated in response to depression of a brake pedal by a driver of the vehicle (Referring to FIG. 3, a brake assembly 118 included in a mechanical braking system is illustrated according to a non-limiting embodiment. The brake assembly 118 may include a traditional, hydraulic brake system); 
a brake booster configured to generate and provide additional hydraulic brake pressure to the hydraulic brake system (para. 29, e.g. the brake assist controller may further transmit a signal to the pressure boost controller to change the amount of pressure a brake booster is applying to the brake hydraulic system.).
a park pawl system comprising an actuator configured to engage and disengage a park pawl to/from an output shaft of the transmission (abstract, e.g. the electronic brake control unit outputs a brake pressure signal that adjusts the existing brake pressure so as to control a rate at which the parking pawl engages the notch.) and 
a controller configured to detect a request to engage or disengage the park pawl system and, in response to detecting the request; command the hydraulic brake system to maintain its hydraulic brake pressure (para. 6, e.g. method of parking a vehicle comprises detecting a request to transition the vehicle from a drive gear to a park gear, and mechanically transitioning a parking pawl from a disengaged state to an engaged state in response to the request.); 
when vehicle movement is detected after maintaining the hydraulic brake pressure, command the electric brake booster to generate and provide additional hydraulic brake pressure to the hydraulic brake system; command the park pawl system to engage or disengage the park pawl to/from the transmission output shaft request (para. 21, e.g. At times, the parking pawl 115 may contact an outer surface of the gear 117 before engaging the next notch 119. Accordingly, the gear 117 rotates slightly such that the parking pawl 115 can engage the notch. The rotation of the gear 117 also causes the vehicle 100 to move.); and
after the park pawl is engaged or disengaged to/from the transmission output shaft, command the hydraulic brake system to release its hydraulic brake pressure at a defined rate (para. 49, e.g. the existing brake pressure is dropped to approximately the minimum brake pressure prior to gradually reducing the existing brake pressure at the decay rate. As shown the brake line pressure drops until the existing pressure reaches the minimum brake pressure. Once minimum brake pressure is reached at time T4, the soft-park controller 206 outputs a control signal that controls the electro-mechanical valve of the brake caliper such that the brake line pressure is gradually ramped down until reaching 0 psi or approximately 0 psi at time T5.)
Shami does not explicitly disclose a vacuum-independent electric brake booster configured to generate and provide additional hydraulic brake pressure to the hydraulic brake system.
(fig. 5, “60” independent brake booster).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Shami by incorporating the applied teaching of Halasy-Wimmer to improve vehicle parking brake function and vehicle safety. 

Regarding claim(s) 2, 12. Shami discloses wherein the controller is configured to command the hydraulic brake system to release its hydraulic brake pressure in the at a defined rate based on at least one of (i) whether the torque generating system is generating drive torque and (ii) a grade of a surface on which the vehicle resides (para. 41, e.g. The soft-park controller 206 is configured to control brake pressure in the brake lines of each brake assembly based on the surface grade (e.g., incline or decline) of the vehicle and other vehicle data 203 provided by sensors located on the vehicle.).

Regarding claim(s) 3, 13. Shami discloses wherein the controller is configured to command the hydraulic brake system to release its hydraulic brake pressure at the defined rate when the torque generating system is not generating drive torque and the grade is less than a grade threshold (para. 3, e.g. When transitioning from a driven gear (e.g., drive or reverse) to park, it is necessary for a driver to utilize the vehicle braking system and overcome driveline resting torque such that the parking pawl may be properly engaged. para. 43).

Regarding claim(s) 4, 14. Shami discloses wherein the controller is further configured to command the hydraulic brake system to maintain its hydraulic brake pressure for a period prior to commanding the hydraulic brake system to release its hydraulic brake pressure at the defined rate when the torque generating system is generating drive torque and the grade is less than the grade threshold (para. 54, e.g. a driver may decide to no longer park the vehicle before the parking pawl is engaged, and instead may reapply the brake pedal causing the soft-park system to re-invoke the soft-park operation. If the soft-park activation counter reaches a threshold value during a pre-determined time period (e.g., 10 seconds), the soft-park system may prevent further usage of the soft-park operation until a reset period has been reached (e.g., 1 minute).).

(para. 57, e.g. If the soft-park activation counter reaches a threshold value during a pre-determined time period (e.g., 10 seconds), the soft-park system may prevent further usage of the soft-park operation until a reset period has been reached (e.g., 1 minute).).

Regarding claim(s) 6, 16. Shami discloses wherein the grade threshold is approximately 5 percent (para. 42, e.g. The surface grade of the vehicle may be constantly calculated and the most recent surface grade may be stored in memory 202 for future reference.).

Regarding claim(s) 7, 17. Shami discloses wherein the torque generating system comprises an engine and the determination of whether the torque generating system is generating drive torque comprises determining whether the engine is operating above an engine speed threshold  (para. 19, e.g. he drive torque generated by the engine 104 is transferred to the transmission 108 via a rotatable crank shaft (not shown). In at least one embodiment, the torque supplied to the transmission 108 may be adjusted in various manners including, for example, by controlling operation of the engine 104, or via operation of the transfer case as understood by one of ordinary skill in the art.)..

Regarding claim(s) 8, 18. Shami discloses wherein the engine speed threshold is approximately 500 revolutions per minute (para. 19, e.g. he drive torque generated by the engine 104 is transferred to the transmission 108 via a rotatable crank shaft (not shown). In at least one embodiment, the torque supplied to the transmission 108 may be adjusted in various manners including, for example, by controlling operation of the engine 104, or via operation of the transfer case as understood by one of ordinary skill in the art.).

Regarding claim(s) 9, 19. Shami discloses wherein the controller is further configured to detect a set of preconditions in connection with detecting the request to engage or disengage the park pawl system, the set of preconditions comprising driver input via the brake pedal, driver input via a transmission gear selector specifying a shift into or out of park, and vehicle speed below a vehicle speed threshold (para. 52, e.g. The determination of whether driver's foot has been removed or is in the process of being removed from the brake pedal may be based on the output of the brake pedal speed sensor and/or the brake pedal position sensor, for example. When brake force has not been removed from the pedal (e.g., the driver's foot has not been lifted from the pedal), the method returns to operation 608, and continues monitoring the pedal.).

Regarding claim(s) 10, 20. Shami discloses wherein the vehicle speed threshold is approximately two kilometers per hour (para. 56, e.g. When the vehicle has not yet stopped, the method returns to operation 706 and continues to monitor the speed of the vehicle. When, however, the vehicle has stopped (e.g., reached 0 MPH),).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666